By the Court, Sutherland, J.
A party attending a reference is entitled to privilege, the same as when attending a trial; but it lasts only during the hearing and a reasonable time after to enable the party to return to his residence. A party might be indulged in remaining to learn the verdict of a jury, who cannot separate, after a cause is committed, until they pronounce a verdict. It is not so with a report of referees. Referees may separate, and a report may not be made until long after the hearing. The party being engaged in preparing to set aside the report, gives him no claim to be exempted from arrest.
Motion denied.